             IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
           CRIMINAL CASE NO. 1:18-cr-00146-MR-WCM


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
              vs.               )                    ORDER
                                )
TANNER MOREN EAGLE LARCH,       )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court on the Defendant’s Motion to File

Under Seal [Doc. 102].

     The Defendant, through counsel, moves the Court for leave to file a

Sentencing Memorandum [Doc. 103] and Exhibits [Doc. 103-1] under seal in

this case. For grounds, counsel states that the memorandum and exhibits

contain confidential health information that is protected under the Health

Insurance Portability and Accountability Act (“HIPAA”). [Doc. 102].

     Before sealing a court document, the Court must “(1) provide public

notice of the request to seal and allow interested parties a reasonable

opportunity to object, (2) consider less drastic alternatives to sealing the

documents, and (3) provide specific reasons and factual findings supporting




    Case 1:18-cr-00146-MR-WCM Document 105 Filed 06/26/20 Page 1 of 5
its decision to seal the documents and for rejecting the alternatives.”

Ashcraft v. Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000).

      In the present case, the public has been provided with adequate notice

and an opportunity to object to the Defendant’s motion. The Defendant filed

his motion on June 22, 2020, and it has been accessible to the public through

the Court’s electronic case filing system since that time.

      The Fourth Circuit has addressed the balancing that the Court should

undertake in determining what portions, if any, should be redacted from a

sentencing memorandum and supporting exhibits in a criminal case. United

States v. Harris, 890 F.3d 480, 492 (4th Cir. 2018). References to a

defendant’s cooperation are entitled to sealing and should be redacted. No

such information, however, is found in the memorandum and exhibits at

issue here. As for other information a defendant seeks to seal, the Court

should consider the privacy interests of individuals related to a criminal case

without undermining the public interest in access to the judicial process,

particularly including information material to understanding the case. Id. at

492. For instance, identities of and information regarding a defendant’s

family members (particularly minors) are rarely germane to the factors for

sentencing and thus would ordinarily be allowed to be redacted. Id. However,




                                      2

     Case 1:18-cr-00146-MR-WCM Document 105 Filed 06/26/20 Page 2 of 5
the more significant the information to any relief a defendant seeks, the less

likely it should be placed in the record under seal.

      In the present case, the Defendant’s Memorandum contains the

identities of and information regarding his adult relationships, as well as

personally identifiable information regarding minor children. However, the

nature of some of those adult relationships are central to the Defendant’s

arguments for leniency. The Memorandum also contains the Defendant’s

personal information regarding his mental health, personal history and

background, as well as detailed personal disclosures. But this information,

again, is central to the argument Defendant makes for leniency. Therefore,

the public’s right to know the bases for the actions of this Court outweigh any

privacy interest of the Defendant and the other involved adult persons.

      The Defendant’s Exhibits, however, contain various confidential

records, including medical records detailing information that is of less direct

relevance or importance to the argument Defendant makes for leniency and

is adequately disclosed in the arguments set out in the Defendant’s

Memorandum. Thus, the public’s right of access to such information is

substantially outweighed by the Defendant’s competing interest in protecting

the details of such information. See United States v. Harris, 890 F.3d at 492.




                                       3

     Case 1:18-cr-00146-MR-WCM Document 105 Filed 06/26/20 Page 3 of 5
      Here, the Defendant has demonstrated that the Memorandum contains

the identities of and information regarding minors, and the public’s right of

access to such information is substantially outweighed by the Defendant’s

competing interest in protecting the details of such information. In addition,

the Defendant’s Exhibits containing various confidential records are likewise

entitled to protection. However, the portions of the Memorandum regarding

the Defendant’s mental health, personal history and background, as well as

detailed personal disclosures, are central to the argument the Defendant

presents in favor of the relief sought. Therefore, the public’s right to know the

bases for the actions of this Court outweigh any privacy interest of the

Defendant and the other involved persons.

      Having considered less drastic alternatives to sealing the Defendant’s

Memorandum, the Court concludes that less drastic alternatives to

wholesale sealing of the Defendant’s Memorandum is feasible.

      Accordingly, the Defendant’s Motion to Seal is granted in part and

denied in part, and counsel shall be permitted to file the Memorandum under

a provisional seal. However, the Defendant shall also file a publicly

accessible version of the Memorandum redacting only those portions

containing the identities of and information regarding minors. The

Defendant’s Exhibits shall be permitted to remain under seal.


                                       4

     Case 1:18-cr-00146-MR-WCM Document 105 Filed 06/26/20 Page 4 of 5
      IT IS, THEREFORE, ORDERED that the Defendant’s Motion to File

Under Seal [Doc. 102] is GRANTED IN PART and DENIED IN PART.

Specifically, the Motion is GRANTED to the extent that the Defendant’s

Sentencing Memorandum [Doc. 103] shall remain provisionally under seal

and that the Defendant’s Exhibits [Doc. 103-1] shall remain under seal until

further Order of the Court. The Motion is DENIED to the extent that the

Defendant shall file a redacted version of the Sentencing Memorandum on

the public docket within fourteen (14) days.

      IT IS FURTHER ORDERED that upon the filing of an appropriately

redacted version of the Sentencing Memorandum on the public docket, the

unredacted Sentencing Memorandum [Doc. 103] shall remain under seal

until further Order of the Court.

      IT IS SO ORDERED.             Signed: June 26, 2020




                                        5

     Case 1:18-cr-00146-MR-WCM Document 105 Filed 06/26/20 Page 5 of 5
